Citation Nr: 0202944	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  00-20 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of a hysterectomy.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.

3.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran now resides in 
Kansas, and her claim is under the jurisdiction of the 
Wichita, Kansas RO.

The Board notes that the veteran requested service connection 
for endometriosis in a July 2000 letter to the RO.  Although 
the veteran's contention that endometriosis began during 
service was addressed in the reasons and bases portion of the 
RO's October 2001 Supplemental Statement of the Case in which 
it declined to find that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for the residuals of a hysterectomy, the claim of 
entitlement to service connection for endometriosis has not 
been formally adjudicated.   That matter is referred for 
appropriate action.



REMAND

The evidence of record reveals that the veteran requested a 
personal hearing before a representative of the Board of 
Veterans' Appeals in her August 1999 notice of disagreement.  
She appeared and testified before an RO Hearing Officer in 
October 2000, but did not withdraw her request for a hearing 
before a member of the Board.  In March 2002, the veteran 
submitted a request for a hearing before a member of the 
Board to be scheduled at the Wichita RO.  

Therefore, this matter is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a traveling section of the 
Board to be held at the Wichita, Kansas 
RO.
 
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




